PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ridley Smith, Constance Maria
Application No. 16/832,015
Filed: March 27, 2020
For: SYM-QUBE 

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed June 1, 2022 and June 10, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 10, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 11, 2022. A Notice of Abandonment was mailed July 26, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.


Petitioner has failed to provide a complete response that addresses the issues outlined in the non-final Office action mailed November 10, 2021. Therefore, the petition cannot be granted until a full and complete response addressing the rejections below is provided. 

The abstract filed February 25, 2022, and refiled May 12, 2022,  is not in compliance with 37 CFR 1.72(b), which states:1

A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading “Abstract” or “Abstract of the Disclosure.” The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.

The specification filed February 25, 2022 is not in compliance with 37 CFR 1.121 as the specification does not show changes relative to the specification of record. In this regard, amendments to the specification may be made by either adding, deleting or replacing a paragraph, by replacing a section or by a substitute specification in compliance with 37 CFR 1.121 and 37 CFR 1.125(b) and (c). 

The petitioner is advised to review the requirements and sample format of the abstract and the format of the specification provided in the non-final Office action mailed November 10, 2021.

In addition, the claims filed February 25, 2022, and refiled May 12, 2022, does not contain the appropriate status identifiers per 37 CFR 1.121(c), which states:

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
For petitioner’s convenience, attached is a sample format for filing a response to a non-final Office action with a sample amendment to the claims.

Further, the responses filed February 25, 2022, and refiled May 12, 2022, was not properly signed, as the signature is missing. Thus, the response must be signed with a handwritten signature or an S-signature. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature per 37 CFR 1.4(d)(1). The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./). See 37 CFR 1.4(d)(2).

In view of the above, a renewed petition under 37 CFR 1.137(a) should be accompanied by an abstract in compliance with 37 CFR 1.52(b)(4) and CFR 1.72(b), a specification in compliance with 37 CFR 1.121, and claims in compliance with 37 CFR 1.121(c). No further petition fee is required.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application. However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns. In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property. For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

Attachment:  Sample non-final Office action response with a sample claims amendment



    
        
            
        
            
        
            
        
            
    

    
        1 See also 37 CFR 1.52(b)(4).
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).